Citation Nr: 0610709	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling from May 29, 2002 and as 30 percent 
disabling from July 18, 2002.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified before the 
undersigned at a Travel Board hearing in November 2005.  A 
transcript of that hearing has been associated with the 
claims folder.  

The Board notes that, after the February 2005 supplemental 
statement of the case, a letter from the veteran's licensed 
clinical social worker dated April 2005 was received by the 
RO in May 2005.  Generally, if pertinent evidence is received 
after an appeal is initiated, VA regulations provide that the 
veteran and his representative must be furnished a 
supplemental statement of the case.  38 C.F.R. § 19.37 
(2005).  In this case, the social worker's letter relates 
primarily to marital counseling and does not present any 
particular new evidence relevant to the veteran's PTSD 
symptoms.  Therefore, referral to the RO for a supplemental 
statement of the case is not required.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by unprovoked 
irritability and outbursts which have a serious negative 
impact on his employability and social relationships. 

2.  The evidence does not reflect symptoms resulting in total 
social and occupational impairment.

CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's current rating for PTSD is 30 percent under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  As 
described in further detail below, the Board finds that the 
evidence supports a 70 percent rating.  A 70 percent rating 
is appropriate when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

In therapy visits dating from July 2002 to November 2002, 
"D.E.D.," Psy.D., by letter dated November 2002, concluded 
that the veteran suffers from PTSD with irreversible symptoms 
including irritability and anger that evidences itself in 
familial and professional relations, flashbacks, hyper-
vigilance, and nightmares.  Dr. D. indicated that the veteran 
manifests the features of PTSD with avoidance of thoughts or 
feelings associated with the trauma, diminishes interests or 
participation in significant activities, feelings of 
detachment, and restricted range of affect.  The veteran's 
social impairment, attributed to irrational anger, 
irritability, and volatility, as discussed by Dr. D., was 
confirmed by subsequent evidence.  

In a VA examination report dated December 2003, the examiner 
opined that the veteran has been suffering from significant 
PTSD symptoms and continues to despite a serious mental 
health treatment of which he avails himself.  The VA examiner 
further opined that the veteran's choice of occupation and 
his ability to function within that occupation are deeply 
affected, and in some ways impaired, and limited because of 
his PTSD symptoms.  

During the March 2005 Travel Board hearing, the veteran 
testified that he was currently in his third marriage, having 
had two previous divorces, and experiences frequent 
nightmares which prevent him from sleeping and diminish his 
ability to work. 

The Board finds that this evidence most accurately reflects 
an overall disability picture that most closely approximates 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  
Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 70 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Rather, the whole of the evidence 
demonstrates the degree of occupational and social impairment 
contemplated by the rating criteria for the 70 percent 
rating. Id.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a 70 
percent initial disability rating for PTSD.  38 C.F.R. § 4.3.  
To that extent, the appeal is granted.  

On the other hand, the Board finds that the criteria for a 
100 percent rating are not met.  Although the veteran clearly 
has serious symptoms, the manifestations of his PTSD are not 
on par with gross thought disorder, delusions or 
hallucinations, persistent danger to self or others, and 
other symptoms of the degree that would result in total 
occupational and social impairment.  38 C.F.R. § 4.7.  The 
veteran is able to work and attends to his activities of 
daily living.  He is able to retain contact with family 
members.  There is no evidence that he suffers from 
delusions, hallucinations, or suicidal or homicidal ideations 
that would render him a danger to self or others.  The 
veteran's own statements to the undersigned indicate that he 
does not have delusions or hallucinations or meets the 100 
percent evaluation.  Absent evidence of that degree of 
disability, the Board cannot conclude that a schedular 100 
percent disability rating is in order. Id.    

The Board does not find evidence that the veteran's 
disability evaluation should be increased to 100 percent for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran's filed his claim to the present supports the 
conclusion that he is not entitled to a 100 percent 
evaluation during any time within the appeal period.  The 
issue of the effective date of this award is not before the 
Board at this time. 

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule.  To the contrary, there has been 
no evidence of any hospitalization related to PTSD and the 
veteran is able to maintain substantial employment and 
income.  VAOPGCPREC 6-96; see 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters dated September 2002 
and December 2003, as well as by the March 2004 rating 
decision and statement of the case and May 2004 and February 
2005 supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2004 statement of the case includes the 
text of the regulation that implements the statutory notice 
and assistance provisions.  Finally, the Board notes that 
initial notice was provided in September 2002 prior to the 
April 2003 rating decision on appeal and that additional 
notice was provided in the December 2003 letter prior to the 
March 2004 readjudication of the claim.  Both letters asked 
the veteran to provide any evidence in his possession 
pertinent to the appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Accordingly, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In providing the veteran notice 
of this grant, the RO will be responsible for applying the 
Dingess determination. 

In the present appeal, by way of the December 2003 letter, 
the veteran was generally provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an initial rating for PTSD.  The September 2002 and 
December 2003 letters also generally described the 
requirements for establishing an effective date for any award 
based on his May 2002 claim.  

With respect to the duty to assist, the RO has obtained VA 
examinations dated in January 2003 and December 2003.  In 
addition, the veteran provided statements by a private 
psychiatrist and a licensed clinical social worker.  

The veteran has not identified any VA treatment or authorized 
VA to obtain any other private records.  At the February 2006 
Travel Board hearing, the veteran's representative specified 
that the VA was in possession of all the veteran's medical 
records.  Based on the judgement of the undersigned, the 
Board finds that a remand is clearly not warranted.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 70 percent initial disability rating for 
PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


